Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (this “Agreement”) is made as of May 2, 2008 (the “Effective Date”) between KENTUCKY USA ENERGY, INC., a Delaware corporation (the “Company”), and CLARENCE G.COLLINS (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive desires to be employed by the Company as its Director of Exploration and Development and the Company wishes to employ the Executive in such capacity; NOW, THEREFORE, in consideration of the foregoing recitals and the respective covenants and agreements of the parties contained in this document, the Company and the Executive hereby agree as follows: 1.Employment and Duties.The Company agrees to employ and the Executive agrees to serve as the Company’s Director of Exploration and Development.The duties and responsibilities of the Executive shall include the duties and responsibilities as the Board may from time to time reasonably assign to the Executive. The Executive shall devote a significant amount of his working time and efforts during the Company’s normal business hours to the business and affairs of the Company and its subsidiaries and to the diligent and faithful performance of the duties and responsibilities duly assigned to him pursuant to this Agreement. The particular job responsibilities of the Executive are set forth in Exhibit A attached hereto. 2.Term.The term of this Agreement shall commence on the Effective Date and shall continue for a period of four years and shall be automatically renewed for successive one year periods thereafter unless either party provides the other party with written notice of his or its intention not to renew this Agreement at least three months prior to the expiration of the initial term or any renewal term of this Agreement.“Employment Period” shall mean the initial four year term plus renewals, if any. 3.Place of Employment.The Executive’s services shall be performed at the Company’s offices that will be located in the State of Kentucky, and any other locus where the Company now or hereafter has a business facility.The parties acknowledge, however, that the Executive may be required to travel in connection with the performance of his duties hereunder. 4.Base Salary.For all services to be rendered by the Executive pursuant to this Agreement, the Company agrees to pay the Executive during the Employment Period an initial base salary (the “Base Salary”) at an annual rate of $90,000.The Base Salary shall be paid in periodic installments in accordance with the Company’s regular payroll practices. The Compensation Committee (the “Compensation Committee”) of the Board (or by the independent members of the Board, if there is no Compensation Committee) shall review the Executive’s Base Salary annually and shall make a recommendation to the Board as to whether such Base Salary should be increased but not decreased, which decision shall be within the Board’s sole discretion. 1 5.Bonus.During the term of this Agreement, the Executive shall be entitled to an annual bonus of at least 25% of his Base Salary (which percentage may be increased or decreased in the discretion of the Board), to be determined according to achievement of performance-related financial and operating targets established annually for the Company and the Executive by the Compensation Committee (or by the independent members of the Board if there is no Compensation Committee).The standards set forth in Exhibit B attached hereto shall serve as a guideline for determining additional bonus compensation. The Executive shall have reasonable input in the development of these targets.Such performance targets for each fiscal year shall be adopted by the Compensation Committee prior to the end of the prior fiscal year.Each annual bonus shall be paid by the Company to the Executive promptly after determination that the relevant targets have been met, it being understood that the attainment of any financial targets shall be determined after the results of the annual audit are known. 6.Expenses.The Executive shall be entitled to prompt reimbursement by the Company for all reasonable ordinary and necessary travel, entertainment and other expenses incurred by the Executive while employed (in accordance with the policies and procedures established by the Company for its senior executive officers) in the performance of his duties and responsibilities under this Agreement; provided, that the Executive shall properly account for such expenses in accordance with Company policies and procedures. 7.Other Benefits.During the term of this Agreement, the Executive shall be eligible to participate in incentive, savings, retirement (401(k)) and welfare benefit plans, including, without limitation, health, medical, dental, vision, life (including accidental death and dismemberment) and disability insurance plans (collectively, the “Benefit Plans”), in substantially the same manner and at substantially the same levels as the Company makes such opportunities available to the Company’s managerial or salaried executive employees. 8.Vacation.During the term of this Agreement, the Executive shall be entitled to accrue, on a pro rata basis, paid vacation days per year in accordance with standard policy to be established by the Company for its senior executives .The Executive shall be entitled to carry over any accrued, unused vacation days from year to year without limitation. 9.Stock Options. (a)Grant of Options.Upon the execution hereof, the Company shall grant the Executive options to purchase shares of the Company’s common stock (“Options” [under the Company’s Stock Option Plan (the “Stock Option Plan”) to be established by the Board of Directors of the Company.Such grant shall be evidenced by an option agreement as contemplated by the Stock Option Plan.]In subsequent years the Executive shall be eligible for such grants of Options and other permissible awards [under the Stock Option Plan] as the Compensation Committee or the Board shall determine. (b)Option Price; Term.The per share exercise price of the Options shall be established in accordance with the Stock Option Plan, which represents the fair market value per share of Company common stock on the date of grant.The term of the Option shall be ten years from the date of grant. (c)Exercise.The percentage of the Options shall become exercisable on each monthly anniversary of the date of grant in accordance with the Stock Option Plan. (d)Payment.The full consideration for any shares purchased by the Executive upon exercise of the Options shall be paid in cash. (e)Termination of Employment; Accelerated Vesting. (1)If the Executive’s employment is terminated for Cause, as such term is defined below, all Options, whether or not vested, shall immediately expire effective the date of termination of employment. 2 (2)If the Executive’s employment is terminated voluntarily by the Executive without Good Reason, as such term is defined below, all unvested Options shall immediately expire effective the date of termination of employment.Vested Options, to the extent unexercised, shall expire one month after the termination of employment. (3)If the Executive’s employment terminates on account of death or Disability, as defined below, all unvested Options shall immediately expire effective the date of termination of employment.Vested Options, to the extent unexercised, shall expire one year after the termination of employment. (4)If the Executive’s employment is terminated (A) in connection with a Change of Control, as defined below, (B) by the Company without Cause or (C) by the Executive for Good Reason, all unvested Options shall immediately vest and become exercisable effective the date of termination of employment, and, to the extent unexercised, shall expire one year after any such event. 10.Termination of Employment. (a)Death.If the Executive dies during the Employment Period, this Agreement and the Executive’s employment with the Company shall automatically terminate and the Company shall have no further obligations to the Executive or his heirs, administrators or executors with respect to compensation and benefits accruing thereafter, except for the obligation to pay to the Executive’s heirs, administrators or executors any earned but unpaid Base Salary, unpaid pro rata annual bonus and unused vacation days accrued through the date of death and reimbursement of any and all reasonable expenses paid or incurred by the Executive in connection with and related to the performance of his duties and responsibilities for the Company during the period ending on the termination date.The Company shall deduct, from all payments made hereunder, all applicable taxes, including income tax, FICA and FUTA, and other appropriate deductions.In addition, the Executive’s spouse and minor children shall be entitled to continued coverage, at the Company’s expense, under all health, medical, dental and vision insurance plans in which the Executive was a participant immediately prior to his last date of employment with the Company for a period of one year following the death of the Executive. (b)Disability.In the event that, during the term of this Agreement, the Executive shall be prevented from performing his duties and responsibilities hereunder to the full extent required by the Company by reason of Disability (as defined below) this Agreement and the Executive’s employment with the Company shall automatically terminate and the Company shall have no further obligations or liability to the Executive or his heirs, administrators or executors with respect to compensation and benefits accruing thereafter, except for the obligation to pay the Executive or his heirs, administrators or executors any earned but unpaid Base Salary, unpaid pro rata annual bonus and unused vacation days accrued through the Executive’s last date of employment with the Company and reimbursement of any and all reasonable expenses paid or incurred by the Executive in connection with and related to the performance of his duties and responsibilities for the Company during the period ending on the termination date.The Company shall deduct, from all payments made hereunder, all applicable taxes, including income tax, FICA and FUTA, and other appropriate deductions through the last date of the Executive’s employment with the Company.For purposes of this Agreement, “Disability” shall mean a physical or mental disability that prevents the performance by the Executive, with or without reasonable accommodation, of his duties and responsibilities hereunder for a period of not less than an aggregate of three months during any twelve consecutive months. 3 (c)Cause. (1)At any time during the Employment Period, the Company may terminate this Agreement and the Executive’s employment hereunder for Cause.For purposes of this Agreement, “Cause” shall mean: (a) the willful and continued failure of the Executive to perform substantially his duties and responsibilities for the Company (other than any such failure resulting from a Disability) after a written demand by the Board for substantial performance is delivered to the Executive by the Company, which specifically identifies the manner in which the Board believes that the Executive has not substantially performed his duties and responsibilities, which willful and continued failure is not cured by the Executive within 30 days of his receipt of such written demand; (b) the conviction of, or plea of guilty or nolo contendere to, a felony, (c), violation of Sections 11 or 12 of this Agreement, or (d) fraud, dishonesty or gross misconduct which is materially and demonstratively injurious to the Company.Termination under section 10(c)(1)(b), 10(c)(1)(c) or 10(c)(1)(d) above shall not be subject to cure. (2)Upon termination of this Agreement for Cause, the Company shall have no further obligations or liability to the Executive or his heirs, administrators or executors with respect to compensation and benefits thereafter, except for the obligation to pay the Executive any earned but unpaid Base Salary, unused vacation days accrued through the Executive’s last date of employment with the Company and reimbursement of any and all reasonable expenses paid or incurred by the Executive in connection with and related to the performance of his duties and responsibilities for the Company during the period ending on the termination date.The Company shall deduct, from all payments made hereunder, all applicable taxes, including income tax, FICA and FUTA, and other appropriate deductions. (d)Change of
